Exhibit 10.3

 

SILICON LABORATORIES INC.

2009 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNITS GRANT NOTICE AND

RESTRICTED STOCK UNITS AWARD AGREEMENT

U.S. PARTICIPANTS

 

Silicon Laboratories Inc., a Delaware corporation (the “Company”), pursuant to
its 2009 Stock Incentive Plan (the “Plan”), hereby grants to the holder listed
below (the “Participant”), an award of Restricted Stock Units, each of which is
a bookkeeping entry representing the equivalent in value of one (1) Share, on
the terms and conditions set forth herein and in the Restricted Stock Units
Award Agreement attached hereto (the “Award Agreement”) and the Plan, which are
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Award Agreement.

 

Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Number of Restricted Stock Units:

 

                         , subject to adjustment as provided by the Award
Agreement.

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Settlement Date:

 

For each Restricted Stock Unit, except as otherwise provided by the Award
Agreement, the date on which such unit vests in accordance with the vesting
schedule set forth below.

 

 

 

Vesting Schedule:

 

Except as provided in the Award Agreement and provided that the Participant’s
Service has not terminated prior to the relevant date, the Restricted Stock
Units shall vest and become nonforfeitable in accordance with the following
schedule:

 

 

 

 

 

.

 

By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company, the Participant agrees to be bound by the terms
and conditions of the Plan, the Award Agreement and this Grant Notice.  The
Participant has reviewed the Award Agreement, the Plan and this Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Award Agreement and the Plan.  The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or relating to the
Restricted Stock Units.

 

SILICON LABORATORIES INC.

PARTICIPANT

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

Address:

 

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SILICON LABORATORIES INC.

2009 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNITS AWARD AGREEMENT

U.S. PARTICIPANTS

 

Silicon Laboratories Inc. (the “Company”) has granted to the Participant named
in the Restricted Stock Units Grant Notice (the “Grant Notice”) to which this
Restricted Stock Units Award Agreement (this “Award Agreement”) is attached an
Award consisting of Restricted Stock Units subject to the terms and conditions
set forth in the Grant Notice and this Award Agreement.  The Award has been
granted pursuant to the Silicon Laboratories Inc. 2009 Stock Incentive Plan (the
“Plan”), as amended to the Grant Date, the provisions of which are incorporated
herein by reference.

 

Unless otherwise defined herein or in the Grant Notice, capitalized terms shall
have the meanings assigned under the Plan.


 


1.                                      THE AWARD.

 


THE COMPANY HEREBY AWARDS TO THE PARTICIPANT, RESTRICTED STOCK UNITS UNDER THE
PLAN.  SUBJECT TO THE TERMS OF THIS AWARD AGREEMENT AND THE PLAN, EACH
RESTRICTED STOCK UNIT REPRESENTS A RIGHT TO RECEIVE ONE (1) SHARE OF COMMON
STOCK (A “SHARE”) ON THE APPLICABLE VESTING DATE.  THE NUMBER OF SHARES SUBJECT
TO THIS AWARD, THE APPLICABLE VESTING SCHEDULE FOR THE RESTRICTED STOCK UNITS,
THE DATES ON WHICH THE SHARES UNDERLYING THE RESTRICTED STOCK UNITS WILL BE
ISSUED, AND THE REMAINING TERMS AND CONDITIONS ARE SET FORTH IN THE GRANT NOTICE
AND THIS AWARD AGREEMENT.  UNLESS AND UNTIL THE RESTRICTED STOCK UNITS HAVE
VESTED IN ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH IN THE GRANT NOTICE,
THE PARTICIPANT WILL HAVE NO RIGHT TO SETTLEMENT OF SUCH RESTRICTED STOCK
UNITS.  PRIOR TO SETTLEMENT OF ANY VESTED RESTRICTED STOCK UNITS, SUCH
RESTRICTED STOCK UNITS WILL REPRESENT AN UNFUNDED AND UNSECURED OBLIGATION OF
THE COMPANY.

 


2.                                      VESTING OF RESTRICTED STOCK UNITS.

 


2.1                               NORMAL VESTING.  EXCEPT AS OTHERWISE PROVIDED
IN THIS AWARD AGREEMENT, THE RESTRICTED STOCK UNITS SHALL VEST AS PROVIDED IN
THE GRANT NOTICE.

 


2.2                               LEAVE OF ABSENCE / PART-TIME WORK.  UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE, THE FOLLOWING PROVISIONS SHALL APPLY UPON
THE PARTICIPANT’S COMMENCEMENT OF AN AUTHORIZED LEAVE OF ABSENCE:


 


(A)           THE VESTING SCHEDULE IN EFFECT UNDER THE GRANT NOTICE SHALL BE
FROZEN AS OF THE FIRST FIFTEENTH (15TH) DAY OF A MONTH IMMEDIATELY FOLLOWING THE
COMMENCEMENT OF THE AUTHORIZED LEAVE, AND THE NUMBER OF RESTRICTED STOCK UNITS
SUBJECT THERETO SHALL NOT VEST FOR ANY ADDITIONAL INSTALLMENTS DURING THE PERIOD
PARTICIPANT REMAINS ON SUCH LEAVE.  VESTING OF THE RESTRICTED STOCK UNITS SHALL
RESUME UPON THE FIRST FIFTEENTH (15TH) DAY OF A MONTH IMMEDIATELY FOLLOWING THE
PARTICIPANT’S RESUMPTION OF ACTIVE SERVICE.

 


(B)           SHOULD THE PARTICIPANT RESUME ACTIVE SERVICE WITHIN SIXTY (60)
DAYS AFTER THE START DATE OF THE AUTHORIZED LEAVE, THE PARTICIPANT SHALL, FOR
PURPOSES OF THE VESTING SCHEDULE SET FORTH IN THE GRANT NOTICE, RECEIVE VESTING
CREDIT FOR THE ENTIRE PERIOD OF SUCH LEAVE.  IF THE PARTICIPANT DOES NOT RESUME
ACTIVE SERVICE WITHIN SUCH SIXTY (60)-DAY PERIOD, THEN NO VESTING CREDIT SHALL
BE GIVEN FOR THE PERIOD OF SUCH LEAVE.

 

2

--------------------------------------------------------------------------------


 


(C)           PART-TIME WORK.  IF THE PARTICIPANT COMMENCES WORKING ON A
PART-TIME BASIS, THEN THE VESTING SCHEDULE SPECIFIED IN THE GRANT NOTICE MAY BE
ADJUSTED IN ACCORDANCE WITH THE COMPANY’S PART-TIME WORK POLICY OR THE TERMS OF
AN AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY PERTAINING TO THE
PARTICIPANT’S PART-TIME SCHEDULE.

 


3.                                      TERMINATION OF SERVICE.

 


3.1          GENERAL RULE.  IN THE EVENT THAT THE PARTICIPANT CEASES TO PROVIDE
SERVICES TO THE COMPANY (OR ANY SUBSIDIARY OR AFFILIATE) IN THE CAPACITY OF AN
EMPLOYEE, DIRECTOR OR CONSULTANT (COLLECTIVELY REFERRED TO HEREIN AS “SERVICE”)
FOR ANY REASON, WITH OR WITHOUT CAUSE, OTHER THAN BY REASON OF THE PARTICIPANT’S
DEATH, THE PARTICIPANT SHALL FORFEIT AND THE COMPANY SHALL AUTOMATICALLY
REACQUIRE ALL RESTRICTED STOCK UNITS WHICH ARE NOT, AS OF THE TIME OF SUCH
TERMINATION, VESTED, AND THE PARTICIPANT SHALL NOT BE ENTITLED TO ANY PAYMENT
THEREFOR.

 


3.2          DEATH OF THE PARTICIPANT.  SHOULD THE PARTICIPANT CEASE SERVICE BY
REASON OF HIS OR HER DEATH, THE VESTING OF THE RESTRICTED STOCK UNITS SHALL BE
ACCELERATED IN FULL AND THE TOTAL NUMBER OF RESTRICTED STOCK UNITS SUBJECT TO
THE AWARD SHALL BE DEEMED VESTED EFFECTIVE AS OF THE DATE OF THE PARTICIPANT’S
DEATH.  THE SHARES DUE IN SETTLEMENT OF SUCH RESTRICTED STOCK UNITS SHALL BE
ISSUED TO THE PERSONAL REPRESENTATIVE OF THE PARTICIPANT’S ESTATE, THE PERSON OR
PERSONS TO WHOM THE AWARD IS TRANSFERRED PURSUANT TO THE PARTICIPANT’S WILL OR
IN ACCORDANCE WITH THE LAWS OF DESCENT AND DISTRIBUTION (COLLECTIVELY REFERRED
TO HEREIN AS THE “PARTICIPANT’S HEIRS”).

 


4.                                      SETTLEMENT OF THE AWARD.

 


4.1          ISSUANCE OF SHARES OF COMMON STOCK.  SUBJECT TO THE PROVISIONS OF
SECTION 4.3 AND SECTION 5 BELOW, THE COMPANY SHALL ISSUE TO THE PARTICIPANT (OR,
IF APPLICABLE, THE PARTICIPANT’S HEIRS), ON THE VESTING DATE, OR AS SOON AS
PRACTICABLE THEREAFTER, WITH RESPECT TO EACH RESTRICTED STOCK UNIT TO BE SETTLED
ON SUCH DATE (BUT IN NO EVENT LATER THAN MARCH 15TH OF THE YEAR FOLLOWING THE
CALENDAR YEAR IN WHICH SUCH RESTRICTED STOCK UNIT VESTS), ONE (1) SHARE;  SHARES
ISSUED IN SETTLEMENT OF RESTRICTED STOCK UNITS SHALL NOT BE SUBJECT TO ANY
RESTRICTION ON TRANSFER OTHER THAN ANY SUCH RESTRICTION AS MAY BE REQUIRED
PURSUANT TO SECTION 4.3.

 


4.2          BENEFICIAL OWNERSHIP OF SHARES; CERTIFICATE REGISTRATION.  THE
PARTICIPANT HEREBY AUTHORIZES THE COMPANY, IN ITS SOLE DISCRETION, TO DEPOSIT
FOR THE BENEFIT OF THE PARTICIPANT WITH A COMPANY-DESIGNATED BROKERAGE FIRM OR,
AT THE COMPANY’S DISCRETION, ANY OTHER BROKER WITH WHICH THE PARTICIPANT HAS AN
ACCOUNT RELATIONSHIP OF WHICH THE COMPANY HAS NOTICE ANY OR ALL SHARES ACQUIRED
BY THE PARTICIPANT PURSUANT TO THE SETTLEMENT OF THE AWARD.  EXCEPT AS PROVIDED
BY THE PRECEDING SENTENCE, A CERTIFICATE FOR THE SHARES AS TO WHICH THE AWARD IS
SETTLED SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT, OR, IF APPLICABLE,
IN THE NAMES OF THE PARTICIPANT’S HEIRS.

 


4.3          RESTRICTIONS ON GRANT OF THE AWARD AND ISSUANCE OF SHARES.  THE
GRANT OF THE AWARD AND ISSUANCE OF SHARES OF COMMON STOCK UPON SETTLEMENT OF THE
AWARD SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF U.S.
FEDERAL, STATE OR FOREIGN LAW WITH RESPECT TO SUCH SECURITIES.  NO SHARES MAY BE
ISSUED HEREUNDER IF THE ISSUANCE OF SUCH SHARES WOULD CONSTITUTE A VIOLATION OF
ANY APPLICABLE U.S. FEDERAL, STATE OR FOREIGN SECURITIES LAWS OR OTHER LAWS OR
REGULATIONS OR THE REQUIREMENTS OF ANY STOCK EXCHANGE OR MARKET SYSTEM UPON
WHICH THE COMMON STOCK MAY THEN BE LISTED.  THE INABILITY OF THE COMPANY TO
OBTAIN FROM ANY REGULATORY BODY HAVING JURISDICTION THE AUTHORITY, IF ANY,
DEEMED BY THE COMPANY’S LEGAL COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE OF
ANY SHARES SUBJECT TO THE AWARD SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN
RESPECT OF THE FAILURE TO ISSUE SUCH SHARES AS TO WHICH SUCH REQUISITE AUTHORITY
SHALL NOT HAVE BEEN OBTAINED.  AS A CONDITION TO THE SETTLEMENT OF THE AWARD,
THE COMPANY MAY REQUIRE THE PARTICIPANT TO SATISFY ANY QUALIFICATIONS THAT MAY
BE NECESSARY OR

 

3

--------------------------------------------------------------------------------


 


APPROPRIATE, TO EVIDENCE COMPLIANCE WITH ANY APPLICABLE LAW OR REGULATION AND TO
MAKE ANY REPRESENTATION OR WARRANTY WITH RESPECT THERETO AS MAY BE REQUESTED BY
THE COMPANY.  FURTHER, REGARDLESS OF WHETHER THE TRANSFER OR ISSUANCE OF THE
SHARES TO BE ISSUED PURSUANT TO THE RESTRICTED STOCK UNITS HAS BEEN REGISTERED
UNDER THE SECURITIES ACT OR HAS BEEN REGISTERED OR QUALIFIED UNDER THE
SECURITIES LAWS OF ANY STATE, THE COMPANY MAY IMPOSE ADDITIONAL RESTRICTIONS
UPON THE SALE, PLEDGE, OR OTHER TRANSFER OF THE SHARES (INCLUDING THE PLACEMENT
OF APPROPRIATE LEGENDS ON STOCK CERTIFICATES AND THE ISSUANCE OF STOP-TRANSFER
INSTRUCTIONS TO THE COMPANY’S TRANSFER AGENT) IF, IN THE JUDGMENT OF THE COMPANY
AND THE COMPANY’S COUNSEL, SUCH RESTRICTIONS ARE NECESSARY IN ORDER TO ACHIEVE
COMPLIANCE WITH THE PROVISIONS OF THE SECURITIES ACT, THE SECURITIES LAWS OF ANY
STATE, OR ANY OTHER LAW.

 


4.4          FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE REQUIRED TO ISSUE
FRACTIONAL SHARES UPON THE SETTLEMENT OF THE AWARD.

 


5.                                      TAX WITHHOLDING AND ADVICE.

 


5.1          IN GENERAL.  SUBJECT TO SECTION 5.2, AT THE TIME THE GRANT NOTICE
IS EXECUTED, OR AT ANY TIME THEREAFTER AS REQUESTED BY THE COMPANY, THE
PARTICIPANT HEREBY AUTHORIZES WITHHOLDING FROM PAYROLL AND ANY OTHER AMOUNTS
PAYABLE TO THE PARTICIPANT, AND OTHERWISE AGREES TO MAKE ADEQUATE PROVISION FOR,
ANY SUMS REQUIRED TO SATISFY THE U.S. FEDERAL, STATE, AND LOCAL TAXES AND (IF
APPLICABLE) TAXES IMPOSED BY JURISDICTIONS OUTSIDE OF THE UNITED STATES
(INCLUDING INCOME TAX, SOCIAL INSURANCE CONTRIBUTIONS, PAYMENT ON ACCOUNT AND
ANY OTHER TAXES) AND REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO ANY TAXABLE
EVENT ARISING AS A RESULT OF THE PARTICIPANT’S PARTICIPATION IN THE PLAN
(REFERRED TO HEREIN AS “TAX-RELATED ITEMS”).

 


5.2          WITHHOLDING OF TAXES.  THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE,
AS APPROPRIATE, SHALL HAVE THE AUTHORITY AND THE RIGHT TO DEDUCT OR WITHHOLD, OR
REQUIRE THE PARTICIPANT TO REMIT TO THE COMPANY (OR TO THE APPLICABLE SUBSIDIARY
OR AFFILIATE), AN AMOUNT SUFFICIENT TO SATISFY APPLICABLE TAX-RELATED ITEMS OR
TO TAKE SUCH OTHER ACTION AS MAY BE NECESSARY IN THE OPINION OF THE COMPANY OR A
SUBSIDIARY OR AFFILIATE, AS APPROPRIATE, TO SATISFY SUCH TAX-RELATED ITEMS
(INCLUDING HYPOTHETICAL WITHHOLDING TAX AMOUNTS IF THE PARTICIPANT IS COVERED
UNDER A COMPANY TAX EQUALIZATION POLICY).  IN THIS REGARD, THE PARTICIPANT
AUTHORIZES THE COMPANY AND/OR THE APPLICABLE SUBSIDIARY OR AFFILIATE, OR THEIR
RESPECTIVE AGENTS, AT THEIR DISCRETION, TO SATISFY THE OBLIGATIONS WITH REGARD
TO ALL TAX-RELATED ITEMS BY ONE OR A COMBINATION OF THE FOLLOWING:

 


(A)           WITHHOLDING FROM THE PARTICIPANT’S WAGES OR OTHER CASH
COMPENSATION PAID TO THE PARTICIPANT BY THE COMPANY OR THE APPLICABLE SUBSIDIARY
OR AFFILIATE; OR

 


(B)           WITHHOLDING FROM PROCEEDS OF THE SALE OF SHARES ACQUIRED UPON
VESTING AND SETTLEMENT OF THE RESTRICTED STOCK UNITS, EITHER THROUGH A VOLUNTARY
SALE OR THROUGH A MANDATORY SALE ARRANGED BY THE COMPANY (ON THE PARTICIPANT’S
BEHALF PURSUANT TO THIS AUTHORIZATION); OR

 


(C)           WITHHOLDING IN SHARES TO BE ISSUED UPON VESTING AND SETTLEMENT OF
THE RESTRICTED STOCK UNITS; OR

 


(D)           DIRECT PAYMENT FROM THE PARTICIPANT.

 


TO AVOID NEGATIVE ACCOUNTING TREATMENT, THE COMPANY MAY WITHHOLD OR ACCOUNT FOR
TAX-RELATED ITEMS BY CONSIDERING APPLICABLE MINIMUM STATUTORY WITHHOLDING
AMOUNTS OR OTHER APPLICABLE WITHHOLDING RATES.  IF THE PARTICIPANT IS COVERED BY
A COMPANY TAX EQUALIZATION POLICY, THE PARTICIPANT AGREES TO PAY TO THE COMPANY
ANY ADDITIONAL HYPOTHETICAL TAX OBLIGATION CALCULATED AND PAID UNDER THE TERMS
AND CONDITIONS OF SUCH TAX EQUALIZATION POLICY.  FINALLY, THE PARTICIPANT SHALL
PAY TO THE COMPANY OR THE

 

4

--------------------------------------------------------------------------------


 


SUBSIDIARY OR AFFILIATE, AS APPROPRIATE, ANY AMOUNT OF TAX-RELATED ITEMS THAT
THE COMPANY OR THE APPLICABLE SUBSIDIARY OR AFFILIATE MAY BE REQUIRED TO
WITHHOLD AS A RESULT OF HIS OR HER PARTICIPATION IN THE PLAN THAT CANNOT BE
SATISFIED BY THE MEANS PREVIOUSLY DESCRIBED.  THE COMPANY MAY REFUSE TO ISSUE OR
DELIVER THE SHARES THAT MAY BE ISSUED IN CONNECTION WITH THE SETTLEMENT OF THE
RESTRICTED STOCK UNITS IF THE PARTICIPANT FAILS TO COMPLY WITH HIS OR HER
TAX-RELATED ITEMS OBLIGATIONS.

 


5.3          TAX ADVICE.  THE PARTICIPANT REPRESENTS, WARRANTS AND ACKNOWLEDGES
THAT THE COMPANY HAS MADE NO WARRANTIES OR REPRESENTATIONS TO THE PARTICIPANT
WITH RESPECT TO THE INCOME TAX CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY
THIS AWARD AGREEMENT, AND THE PARTICIPANT IS IN NO MANNER RELYING ON THE COMPANY
OR THE COMPANY’S REPRESENTATIVES FOR AN ASSESSMENT OF SUCH TAX CONSEQUENCES. 
THE PARTICIPANT UNDERSTANDS THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE.  THE PARTICIPANT SHOULD CONSULT HIS OR HER OWN TAX ADVISOR REGARDING ANY
RESTRICTED STOCK UNITS.  NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE
USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.

 


6.                                      AUTHORIZATION TO RELEASE NECESSARY
PERSONAL INFORMATION.


 


THE PARTICIPANT HEREBY AUTHORIZES AND DIRECTS THE PARTICIPANT’S EMPLOYER TO
COLLECT, USE AND TRANSFER IN ELECTRONIC OR OTHER FORM, ANY PERSONAL INFORMATION
(THE “DATA”) REGARDING THE PARTICIPANT’S SERVICE, THE NATURE AND AMOUNT OF THE
PARTICIPANT’S COMPENSATION AND THE FACT AND CONDITIONS OF THE PARTICIPANT’S
PARTICIPATION IN THE PLAN (INCLUDING, BUT NOT LIMITED TO, THE PARTICIPANT’S
NAME, HOME ADDRESS, TELEPHONE NUMBER, DATE OF BIRTH, SOCIAL SECURITY NUMBER (OR
ANY OTHER SOCIAL OR NATIONAL IDENTIFICATION NUMBER), SALARY, NATIONALITY, JOB
TITLE, NUMBER OF SHARES HELD AND THE DETAILS OF ALL RESTRICTED STOCK UNITS OR
ANY OTHER ENTITLEMENT TO SHARES AWARDED, CANCELLED, EXERCISED, VESTED, UNVESTED
OR OUTSTANDING) FOR THE PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING THE
PARTICIPANT’S PARTICIPATION IN THE PLAN.  THE PARTICIPANT UNDERSTANDS THAT THE
DATA MAY BE TRANSFERRED TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES,
OR TO ANY THIRD PARTIES ASSISTING IN THE IMPLEMENTATION, ADMINISTRATION AND
MANAGEMENT OF THE PLAN, INCLUDING ANY REQUISITE TRANSFER TO A BROKERAGE FIRM OR
OTHER THIRD PARTY ASSISTING WITH ADMINISTRATION OF THE AWARD OR WITH WHOM SHARES
ACQUIRED UPON SETTLEMENT OF THIS AWARD OR CASH FROM THE SALE OF SUCH SHARES MAY
BE DEPOSITED.  THE PARTICIPANT ACKNOWLEDGES THAT RECIPIENTS OF THE DATA MAY BE
LOCATED IN DIFFERENT COUNTRIES, AND THOSE COUNTRIES MAY HAVE DATA PRIVACY LAWS
AND PROTECTIONS DIFFERENT FROM THOSE IN THE COUNTRY OF THE PARTICIPANT’S
RESIDENCE. FURTHERMORE, THE PARTICIPANT ACKNOWLEDGES AND UNDERSTANDS THAT THE
TRANSFER OF THE DATA TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, OR
TO ANY THIRD PARTIES IS NECESSARY FOR PARTICIPANT’S PARTICIPATION IN THE PLAN. 
THE PARTICIPANT MAY AT ANY TIME WITHDRAW THE CONSENTS HEREIN, BY CONTACTING THE
COMPANY’S STOCK ADMINISTRATION DEPARTMENT IN WRITING. THE PARTICIPANT FURTHER
ACKNOWLEDGES THAT WITHDRAWAL OF CONSENT MAY AFFECT THE PARTICIPANT’S ABILITY TO
REALIZE BENEFITS FROM THE AWARD, AND THE PARTICIPANT’S ABILITY TO PARTICIPATE IN
THE PLAN.


 


7.                                      EFFECT OF CHANGE IN CONTROL ON AWARD.

 


7.1          IN THE EVENT OF A CHANGE IN CONTROL, THE VESTING OF THE RESTRICTED
STOCK UNITS SHALL BE ACCELERATED IN FULL AND THE TOTAL NUMBER OF RESTRICTED
STOCK UNITS SUBJECT TO THE AWARD SHALL BE DEEMED VESTED EFFECTIVE AS OF THE DATE
OF THE CHANGE IN CONTROL, PROVIDED THAT THE PARTICIPANT’S SERVICE HAS NOT
TERMINATED PRIOR TO SUCH DATE.  NO SUCH ACCELERATION, HOWEVER, SHALL OCCUR IF
AND TO THE EXTENT: (I) THESE RESTRICTED STOCK UNITS ARE, IN CONNECTION WITH THE
CHANGE IN CONTROL, EITHER ASSUMED BY THE SUCCESSOR CORPORATION (OR PARENT
THEREOF) OR REPLACED WITH COMPARABLE RESTRICTED STOCK UNITS OF THE SUCCESSOR
CORPORATION (OR PARENT THEREOF) OR (II) THESE RESTRICTED STOCK UNITS ARE
REPLACED WITH A CASH INCENTIVE PROGRAM OF THE SUCCESSOR CORPORATION WHICH
PRESERVES THE FAIR MARKET VALUE OF THE RESTRICTED STOCK UNITS AT THE TIME OF THE
CHANGE IN CONTROL AND PROVIDES FOR SUBSEQUENT PAY-OUT IN ACCORDANCE WITH THE
VESTING SCHEDULE SET FORTH IN THE GRANT NOTICE.  THE DETERMINATION OF THE
COMPARABILITY OF RESTRICTED

 

5

--------------------------------------------------------------------------------


 


STOCK UNITS UNDER CLAUSE (I) SHALL BE MADE BY THE COMMITTEE, AND SUCH
DETERMINATION SHALL BE FINAL, BINDING AND CONCLUSIVE.  THIS AGREEMENT SHALL NOT
IN ANY WAY AFFECT THE RIGHT OF THE COMPANY TO ADJUST, RECLASSIFY, REORGANIZE OR
OTHERWISE CHANGE ITS CAPITAL OR BUSINESS STRUCTURE OR TO MERGE, CONSOLIDATE,
DISSOLVE, LIQUIDATE, SELL OR TRANSFER ALL OR ANY PART OF ITS BUSINESS OR ASSETS.

 


7.2          IN THE EVENT THAT THE RESTRICTED STOCK UNITS ARE, IN CONNECTION
WITH THE CHANGE IN CONTROL, EITHER ASSUMED BY THE SUCCESSOR CORPORATION (OR
PARENT THEREOF) OR REPLACED WITH COMPARABLE RESTRICTED STOCK UNITS OF THE
SUCCESSOR CORPORATION (OR PARENT THEREOF) AND, WITHIN EIGHTEEN (18) MONTHS OF
THE EFFECTIVE DATE OF THE CHANGE IN CONTROL, THE PARTICIPANT’S SERVICE
TERMINATES DUE TO INVOLUNTARY TERMINATION, THE VESTING OF THE RESTRICTED STOCK
UNITS SHALL BE ACCELERATED IN FULL AND THE TOTAL NUMBER OF RESTRICTED STOCK
UNITS SUBJECT TO THE AWARD SHALL BE DEEMED VESTED EFFECTIVE AS OF THE DATE OF
THE PARTICIPANT’S INVOLUNTARY TERMINATION.

 


8.                                      ADJUSTMENTS FOR CHANGES IN CAPITAL
STRUCTURE.

 

The number of Restricted Stock Units awarded pursuant to this Award Agreement is
subject to adjustment as provided in the Article 11 of the Plan.  The
Participant shall be notified of such adjustment and such adjustment shall be
binding upon the Company and the Participant.

 


9.                                      NO ENTITLEMENT OR CLAIMS FOR
COMPENSATION.

 


9.1          THE PARTICIPANT’S RIGHTS, IF ANY, IN RESPECT OF OR IN CONNECTION
WITH THE RESTRICTED STOCK UNITS ARE DERIVED SOLELY FROM THE DISCRETIONARY
DECISION OF THE COMPANY TO PERMIT THE PARTICIPANT TO PARTICIPATE IN THE PLAN AND
TO BENEFIT FROM A DISCRETIONARY AWARD.  BY ACCEPTING THE RESTRICTED STOCK UNITS,
THE PARTICIPANT EXPRESSLY ACKNOWLEDGES THAT THERE IS NO OBLIGATION ON THE PART
OF THE COMPANY TO CONTINUE THE PLAN AND/OR GRANT ANY ADDITIONAL RESTRICTED STOCK
UNITS OR OTHER AWARDS TO THE PARTICIPANT.  THE RESTRICTED STOCK UNITS ARE NOT
INTENDED TO BE COMPENSATION OF A CONTINUING OR RECURRING NATURE, OR PART OF THE
PARTICIPANT’S NORMAL OR EXPECTED COMPENSATION, AND IN NO WAY REPRESENTS ANY
PORTION OF THE PARTICIPANT’S SALARY, COMPENSATION, OR OTHER REMUNERATION FOR
PURPOSES OF PENSION BENEFITS, SEVERANCE, REDUNDANCY, RESIGNATION OR ANY OTHER
PURPOSE.

 


9.2          NEITHER THE PLAN NOR THE RESTRICTED STOCK UNITS SHALL BE DEEMED TO
GIVE THE PARTICIPANT A RIGHT TO REMAIN AN EMPLOYEE, DIRECTOR OR CONSULTANT OF
THE COMPANY, A SUBSIDIARY OR AN AFFILIATE.  THE COMPANY AND ITS SUBSIDIARIES AND
AFFILIATES RESERVE THE RIGHT TO TERMINATE THE SERVICE OF THE PARTICIPANT AT ANY
TIME, WITH OR WITHOUT CAUSE, AND FOR ANY REASON, SUBJECT TO APPLICABLE LAWS, THE
COMPANY’S CERTIFICATE OF INCORPORATION AND BYLAWS AND A WRITTEN EMPLOYMENT
AGREEMENT (IF ANY), AND THE PARTICIPANT SHALL BE DEEMED IRREVOCABLY TO HAVE
WAIVED ANY CLAIM TO DAMAGES OR SPECIFIC PERFORMANCE FOR BREACH OF CONTRACT OR
DISMISSAL, COMPENSATION FOR LOSS OF OFFICE, TORT OR OTHERWISE WITH RESPECT TO
THE PLAN, THE RESTRICTED STOCK UNITS OR ANY OTHER OUTSTANDING AWARD THAT IS
FORFEITED AND/OR IS TERMINATED BY ITS TERMS OR TO ANY FUTURE AWARD.

 


10.                               RIGHTS AS A STOCKHOLDER.

 

The Participant shall have no rights as a stockholder with respect to any Shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such Shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, dividend equivalents, distributions or
other rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 8.

 

6

--------------------------------------------------------------------------------


 


11.                               MISCELLANEOUS PROVISIONS.

 


11.1        AMENDMENT.  THE COMMITTEE MAY AMEND THIS AWARD AGREEMENT AT ANY
TIME; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT MAY ADVERSELY AFFECT THE
PARTICIPANT’S RIGHTS UNDER THIS AWARD AGREEMENT WITHOUT THE CONSENT OF THE
PARTICIPANT, EXCEPT TO THE EXTENT SUCH AMENDMENT IS NECESSARY TO COMPLY WITH
APPLICABLE LAW, INCLUDING, BUT NOT LIMITED TO, CODE SECTION 409A.  NO AMENDMENT
OR ADDITION TO THIS AWARD AGREEMENT SHALL BE EFFECTIVE UNLESS IN WRITING.

 


11.2        NONTRANSFERABILITY OF THE AWARD.  PRIOR TO THE ISSUANCE OF SHARES ON
THE APPLICABLE SETTLEMENT DATE, NO RIGHT OR INTEREST OF THE PARTICIPANT IN THE
AWARD NOR ANY SHARES ISSUABLE ON SETTLEMENT OF THE AWARD SHALL BE IN ANY MANNER
PLEDGED, ENCUMBERED, OR HYPOTHECATED TO OR IN FAVOR OF ANY PARTY OTHER THAN THE
COMPANY OR A SUBSIDIARY OR AFFILIATE OR SHALL BECOME SUBJECT TO ANY LIEN,
OBLIGATION, OR LIABILITY OF SUCH PARTICIPANT TO ANY OTHER PARTY OTHER THAN THE
COMPANY, OR A SUBSIDIARY OR AFFILIATE.  EXCEPT AS OTHERWISE PROVIDED BY THE
COMMITTEE, NO AWARD SHALL BE ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF
OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  ALL RIGHTS WITH
RESPECT TO THE AWARD SHALL BE EXERCISABLE DURING THE PARTICIPANT’S LIFETIME ONLY
BY THE PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.

 


11.3        FURTHER INSTRUMENTS.  THE PARTIES HERETO AGREE TO EXECUTE SUCH
FURTHER INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY REASONABLY BE
NECESSARY TO CARRY OUT THE INTENT OF THIS AWARD AGREEMENT.

 


11.4        BINDING EFFECT.  THIS AWARD AGREEMENT SHALL INURE TO THE BENEFIT OF
THE SUCCESSORS AND ASSIGNS OF THE COMPANY AND, SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH HEREIN, BE BINDING UPON THE PARTICIPANT AND THE PARTICIPANT’S
HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.

 


11.5        NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN OR DELIVERED TO THE
COMPANY UNDER THE TERMS OF THIS AWARD AGREEMENT SHALL BE IN WRITING AND
ADDRESSED TO THE COMPANY AT ITS PRINCIPAL CORPORATE OFFICES.  ANY NOTICE
REQUIRED TO BE GIVEN OR DELIVERED TO THE PARTICIPANT SHALL BE IN WRITING AND
ADDRESSED TO THE PARTICIPANT AT THE ADDRESS MAINTAINED FOR THE PARTICIPANT IN
THE COMPANY’S RECORDS OR AT THE ADDRESS OF THE LOCAL OFFICE OF THE COMPANY OR OF
A SUBSIDIARY OR AFFILIATE AT WHICH THE PARTICIPANT WORKS.

 


11.6        CONSTRUCTION OF AWARD AGREEMENT.  THE GRANT NOTICE, THIS AWARD
AGREEMENT, AND THE RESTRICTED STOCK UNITS EVIDENCED HEREBY (I) ARE MADE AND
GRANTED PURSUANT TO THE PLAN AND ARE IN ALL RESPECTS LIMITED BY AND SUBJECT TO
THE TERMS OF THE PLAN, AND (II) CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE
PARTICIPANT AND THE COMPANY ON THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL
PROPOSALS, WRITTEN OR ORAL, AND ALL OTHER COMMUNICATIONS BETWEEN THE PARTIES
RELATED TO THE SUBJECT MATTER.  ALL DECISIONS OF THE COMMITTEE WITH RESPECT TO
ANY QUESTION OR ISSUE ARISING UNDER THE GRANT NOTICE, THIS AWARD AGREEMENT OR
THE PLAN SHALL BE CONCLUSIVE AND BINDING ON ALL PERSONS HAVING AN INTEREST IN
THE RESTRICTED STOCK UNITS.

 


11.7        GOVERNING LAW.  THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF
THIS AWARD AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS, U.S.A.
WITHOUT REGARD TO THE CONFLICT-OF-LAWS RULES THEREOF OR OF ANY OTHER
JURISDICTION.

 


11.8        SECTION 409A.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THIS
AWARD AGREEMENT OR THE GRANT NOTICE, THE PLAN, THIS AGREEMENT AND THE GRANT
NOTICE SHALL BE INTERPRETED IN ACCORDANCE WITH, AND INCORPORATE THE TERMS AND
CONDITIONS REQUIRED BY, CODE SECTION 409A (TOGETHER WITH ANY DEPARTMENT OF
TREASURY REGULATIONS AND OTHER INTERPRETIVE GUIDANCE ISSUED THEREUNDER,
INCLUDING WITHOUT LIMITATION ANY SUCH REGULATIONS OR OTHER GUIDANCE THAT MAY BE
ISSUED AFTER THE DATE HEREOF).  THE

 

7

--------------------------------------------------------------------------------


 


VESTING AND SETTLEMENT OF RESTRICTED STOCK UNITS AWARDED PURSUANT TO THIS AWARD
AGREEMENT ARE INTENDED TO QUALIFY FOR THE “SHORT-TERM DEFERRAL” EXEMPTION FROM
SECTION 409A OF THE CODE.  THE COMPANY RESERVES THE RIGHT, TO THE EXTENT THE
COMPANY DEEMS NECESSARY OR ADVISABLE IN ITS SOLE DISCRETION, TO UNILATERALLY
AMEND OR MODIFY THE PLAN AND/OR THIS AWARD AGREEMENT TO ENSURE THAT THE
RESTRICTED STOCK UNITS QUALIFY FOR EXEMPTION FROM OR COMPLY WITH SECTION 409A OF
THE CODE; PROVIDED, HOWEVER, THAT THE COMPANY MAKES NO REPRESENTATIONS THAT THE
RESTRICTED STOCK UNITS WILL BE EXEMPT FROM SECTION 409A OF THE CODE AND MAKES NO
UNDERTAKING TO PRECLUDE SECTION 409A OF THE CODE FROM APPLYING TO THESE
RESTRICTED STOCK UNITS.


 


11.9        ADMINISTRATION.  THE COMMITTEE SHALL HAVE THE POWER TO INTERPRET THE
PLAN AND THIS AWARD AGREEMENT AND TO ADOPT SUCH RULES FOR THE ADMINISTRATION,
INTERPRETATION AND APPLICATION OF THE PLAN AS ARE CONSISTENT THEREWITH AND TO
INTERPRET, AMEND OR REVOKE ANY SUCH RULES.  ALL ACTIONS TAKEN AND ALL
INTERPRETATIONS AND DETERMINATIONS MADE BY THE COMMITTEE IN GOOD FAITH SHALL BE
FINAL AND BINDING UPON THE PARTICIPANT, THE COMPANY AND ALL OTHER INTERESTED
PERSONS.  NO MEMBER OF THE COMMITTEE OR THE BOARD SHALL BE PERSONALLY LIABLE FOR
ANY ACTION, DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH RESPECT TO
THE PLAN, THIS AWARD AGREEMENT OR THE RESTRICTED STOCK UNITS.


 


11.10      COUNTERPARTS.  THE GRANT NOTICE MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.

 


11.11      SEVERABILITY.  IF ANY PROVISION OF THIS AWARD AGREEMENT IS HELD TO BE
UNENFORCEABLE FOR ANY REASON, IT SHALL BE ADJUSTED RATHER THAN VOIDED, IF
POSSIBLE, IN ORDER TO ACHIEVE THE INTENT OF THE PARTIES TO THE EXTENT POSSIBLE. 
IN ANY EVENT, ALL OTHER PROVISIONS OF THIS AWARD AGREEMENT SHALL BE DEEMED VALID
AND ENFORCEABLE TO THE FULL EXTENT POSSIBLE.

 


11.12      RELOCATION OUTSIDE THE UNITED STATES.  IF THE PARTICIPANT RELOCATES
TO A COUNTRY OUTSIDE THE UNITED STATES, THE COMPANY RESERVES THE RIGHT TO IMPOSE
OTHER REQUIREMENTS ON THE PARTICIPANT’S PARTICIPATION IN THE PLAN, ON THE
RESTRICTED STOCK UNITS AND ON ANY SHARES ACQUIRED UNDER THE PLAN, TO THE EXTENT
THE COMPANY DETERMINES NECESSARY OR ADVISABLE IN ORDER TO COMPLY WITH LOCAL LAW
OR FACILITATE THE ADMINISTRATION OF THE PLAN, AND TO REQUIRE THE PARTICIPANT TO
SIGN ANY ADDITIONAL AGREEMENTS OR UNDERTAKINGS THAT MAY BE NECESSARY TO
ACCOMPLISH THE FOREGOING.

 

8

--------------------------------------------------------------------------------